


110 HR 5706 IH: To amend the Immigration and Nationality Act to increase

U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5706
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2008
			Mrs. Myrick
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to increase
		  penalties for employing illegal aliens.
	
	
		1.Short titleThis Act may be cited as the 10k Run
			 for the Border Act.
		2.Increase in
			 penalties for employing illegal aliens
			(a)In
			 generalSection 274A(e)(4)(A)
			 of the Immigration and Nationality Act (8 U.S.C. 1324a(e)(4)(A)) is
			 amended—
				(1)in clause (i), by
			 striking $250 and not more than $2,000 and inserting
			 $10,000 and not more than $80,000;
				(2)in clause (ii), by
			 striking $2,000 and not more than $5,000 and inserting
			 $80,000 and not more than $200,000; and
				(3)in clause (iii),
			 by striking $3,000 and not more than $10,000 and inserting
			 $120,000 and not more than $1,600,000.
				(b)Use of
			 additional penalty fundsNotwithstanding any other provision of law,
			 of the additional amounts of fines paid under section 274A(e)(4)(A) of the
			 Immigration and Nationality Act (8 U.S.C. 1324a(e)(4)(A)) by one or more
			 employers and that are attributable to the amendments made by subsection
			 (a)—
				(1)if State or local
			 law enforcement officials have provided material assistance in the
			 investigation or prosecution of cases of such employers that resulted in such
			 fines—
					(A)80 percent shall be
			 paid, in a manner specified by the Secretary of Homeland Security, to the State
			 or local State law enforcement agencies which employed such individuals;
			 and
					(B)20 percent shall be used by the Secretary
			 to cover costs of detention of illegal aliens; and
					(2)if paragraph (1)
			 does not apply—
					(A)80 percent shall
			 be paid to States (and political subdivisions of States) under the State
			 Criminal Alien Assistance Program under section 241(i) of such Act (8 U.S.C.
			 1251(i)) for purposes of reimbursing those States and political subdivisions
			 for costs of incarceration of undocumented criminal aliens; and
					(B)20 percent shall
			 be used by the Secretary to cover costs of detention of illegal aliens in
			 Federal facilities.
					(c)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 violations occurring on or after the date of the enactment of this Act.
			
